DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Reply to Office Action, filed November 19, 2021 (“Reply”).  Applicant has made no claim alterations.  Claims 51-70 are presented for examination.
In Office action mailed August 20, 2021 (“Office Action”):
Claims 51-56 and 61-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 11, 12, and 15 of U.S. Patent No. 10,341,739. 
Claims 51, 53, 57, 58, 61, 63, 67, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 2011/0145869 A1) in view of Devlin et al. (US 2017/0171636 A1 “Devlin”).
Claims 52, 54, 56, 59, 62, 64, 66, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rahman and Devlin in view of Kunisetty (US 2014/0130092 A1).
Claims 55 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rahman and Devlin in view of Green et al. (US 2012/0137377 A1 “Green”).
Claims 60 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rahman and Devlin in view of Andersson et al. (US 2016/0021424 A1 “Andersson”).


Response to Arguments
Applicant’s arguments (Reply Pages 7-9), with respect to the rejections of Claims 51, 53, 57, 58, 61, 63, 67, and 68 under 35 U.S.C. 103 as being unpatentable over Rahman (US 2011/0145869 A1) in view of Devlin et al. (US 2017/0171636 A1 “Devlin”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McKissick et al. (US 2014/0040955 A1 “McKissick”).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-56 and 61-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 11, 12, and 15 of U.S. Patent No. 10,341,739. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 51, 52, 53, and 55 of the instant application are commensurate in scope with Claim 1 and Claim 7 of USPAT 10,341,739 because they both substantially recite the language in bold:
A method of recommending providers of media content to users viewing over-the-top content, the method comprising:
receiving, at a server, a request from a user device, over a communications network, to access media assets from a cloud-based aggregator, wherein the media assets are available from a plurality of over-the-top content providers;
determining, at the server, a first content provider of the plurality of over-the-top content providers that provides a media asset;
determining, at the server, a second content provider of the plurality of over-the-top content providers that provides the media asset;
querying, at the server, the user device or the first content provider for a first checksum value;
determining, at the server, a first network service transmission characteristic based on the first checksum value;
determining, at the server, a first quality of service for the user device to receive the media asset from the first content provider based on the first network service transmission characteristic;
querying, at the server, the user device or the second content provider for a second checksum value;

determining, at the server, a second quality of service for the user device to receive the media asset from the second content provider based on the second network service transmission characteristic;
retrieving, at the server, a threshold quality of service based on a threshold network service characteristic;
comparing, at the server, both the first quality of service and the second quality of service to the threshold quality of service wherein each network service transmission characteristic is chosen from the group consisting of: error rate, bit rate, throughput lag, transmission delay, jitter, minimum bandwidth, and maximum delay;
further comprising in response to determining that the first quality of service does not equal or exceed the threshold quality of service, generating for display an option to receive an alert when the first quality of service equals or exceeds the threshold quality of service.
determining, at the server, that the first quality of service equals or exceeds the threshold quality of service and that the second quality of service does not equal or exceed the threshold quality of service; and
in response to determining that the first quality of service equals or exceeds the threshold quality of service and that the second quality of service does not equal or exceed the threshold quality of service, generating for display a first media listing for the media asset from the first content provider and not generating for display a second media listing for the media asset from the second content provider.

Claim 54 of the instant application is commensurate in scope with Claim 3 of USPAT 10,341,739 because they both substantially recite the language in bold:
wherein determining the first quality of service comprises:
determining a first quality of service characteristic and a second quality of service characteristic;
assigning a first weight to the first quality of service characteristic and a second weight to the second quality of service characteristic; and
determining a weighted average for the first quality of service characteristic and the second quality of service characteristic.

Claim 56 of the instant application are commensurate in scope with Claim 4 of USPAT 10,341,739 because they both substantially recite the language in bold:
further comprising:
inputting the first quality of service into a database listing ratings corresponding to different quality of services;
comparing the first quality of service to the different quality of services to determine a rating for the first quality of service; and
generating for display the rating simultaneously with the media listing.

Differing only by category of invention, Claims 61-66 are commensurate in scope with Claims 9, 11, 12, and 15 of USPAT 10,341,739 for similar reasons to those presented above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 53, 57, 58, 61, 63, 67, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 2011/0145869 A1) in view of McKissick et al. (US 2014/0040955 A1 “McKissick”) in view of Devlin et al. (US 2017/0171636 A1 “Devlin”).
In regards to Claim 51, Rahman teaches a method (generally shown in Fig. 4, as introduced in [0068]) comprising:
receiving a request from a user device to access media assets from one or more streaming content providers (detect a request at CPE device and send the request to a server in accordance with steps 402 and 404, [0068,0069]);
determining a first quality of service for the user device to receive a first media asset from the one or more streaming content providers (operations of Bandwidth Monitor 106 to evaluate a bandwidth condition, [0030]);

Rahman further discloses the generation of a notification prompting a user with respect to the delivery of content over the one or more alternate multimedia content delivery systems (step 408, [0071]).  The end user is further notified of options available with respect to the alternate systems (Notice 128, [0032]).  Therefore, Rahman demonstrates a known technique for generating an alert with respect to a quality of service and receiving a selection based on the received alert; however, Rahman does not describe the technique in sufficient detail as to demonstrate:
in response to determining that a program is unavailable, generating for display an option to receive an alert when the program becomes available;
receiving selection of the option to receive the alert.
In a similar field of invention, McKissick teaches a method and system for implementing a program guide notification system based on user requests (Abstract).  McKissick further discloses:
in response to determining that a program is unavailable, generating for display an option to receive an alert when the program becomes available (determination of program upcoming and providing selectable notification options related to the upcoming program, in accordance with the process of Fig. 17, as described in [0092]);
receiving selection of the option to receive the alert (selection of an option to set a reminder notification, as described in [0092]; with further reference to Reminder Option 120 of Fig. 7 and 126 of Fig. 8, as described in [0072]).

However, the combination does not explicitly demonstrate:
the program is unavailable because the first quality of service is less than the threshold quality of service and will be available when the first quality of service equals or exceeds the threshold quality of service (disruption message including information of user settings, as described in [0028] and including an indication that satellite service is not available, as shown in Fig. 4 and described in [0029]; with further reference to settings information with respect to threshold quality, as described in [0018]); and
in response to determining, after receiving selection of the option to receive the alert, that the first quality of service equals or exceeds the threshold quality of service, providing the alert to the user device (determining that the content stream satisfies the quality threshold for a period of time and sending to the display device an indication that the service is available including an option to change the channel by way of the interface of Fig. 5, as described in [0030,0043]).

In regards to Claim 53, the combination of Rahman, McKissick, and Devlin teach the method of claim 51, wherein the first quality of service is derived from a plurality of quality of service characteristics comprising error rate, throughput lag, transmission delay, and jitter (Devlin: determination of quality of content based on received signal strength, bit error rates, frame error rates, other factors, or combinations thereof, as described in [0023]).
Both Rahman and Devlin teach similar techniques for providing alternate sources of content based on monitored network parameters.  Devlin further discloses a known technique for alerting a user when a quality of service is greater than a threshold for a particular content source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alternate source providing technique of Rahman to include the alerting technique of Devlin in order to insure that the end user has sufficient information during network disruptions (as Devlin suggest in [0009,0010]).
In regards to Claim 57, the combination of Rahman, McKissick, and Devlin teach the method of claim 51, wherein the first quality of service is determined by the user device (Rahman: operations of Bandwidth Monitor 106 for determining capacity at a digital subscriber line associated with the CPE Device 126, as described in [0030,0032]).
In regards to Claim 58, the combination of Rahman, McKissick, and Devlin teach the method of claim 51, wherein the first quality of service is determined by a server (Rahman: operations of Bandwidth Monitor 106 for determining capacity at Server 102, as described in [0030,0032]).

In regards to Claim 61, Rahman teaches a system (generally shown in Fig. 1, as introduced in [0013]) comprising:
input/output circuitry (Primary Multimedia Content Transmission System 104 receiving Channel Change Request 110, as introduced in [0020]) configured to:
receive a request from a user device to access media assets from one or more streaming content providers ((detect a request at CPE device and send the request to a server in accordance with steps 402 and 404, [0068,0069);
control circuitry (Bandwidth Monitor 106, as introduced in [0021]) configured to:
determine a first quality of service for the user device to receive a first media asset from the one or more streaming content providers (operations of Bandwidth Monitor 106 to evaluate a bandwidth condition, [0030]);

Rahman further discloses the generation of a notification prompting a user with respect to the delivery of content over the one or more alternate multimedia content delivery systems (step 408, [0071]).  The end user is further notified of options available with respect to the alternate systems (Notice 128, [0032]).  Therefore, Rahman demonstrates a known technique for generating an alert with respect to a quality of service and receiving a selection based on the received alert; however, Rahman does not describe the technique in sufficient detail as to demonstrate:
in response to determining that a program is unavailable, generating for display an option to receive an alert when the program becomes available;
receiving selection of the option to receive the alert.
In a similar field of invention, McKissick teaches a method and system for implementing a program guide notification system based on user requests (Abstract).  McKissick further discloses:
in response to determining that a program is unavailable, generating for display an option to receive an alert when the program becomes available (determination of program upcoming and providing selectable notification options related to the upcoming program, in accordance with the process of Fig. 17, as described in [0092]);
receiving selection of the option to receive the alert (selection of an option to set a reminder notification, as described in [0092]; with further reference to Reminder Option 120 of Fig. 7 and 126 of Fig. 8, as described in [0072]).

However, the combination does not explicitly demonstrate:
the program is unavailable because the first quality of service is less than the threshold quality of service and will be available when the first quality of service equals or exceeds the threshold quality of service (disruption message including information of user settings, as described in [0028] and including an indication that satellite service is not available, as shown in Fig. 4 and described in [0029]; with further reference to settings information with respect to threshold quality, as described in [0018]); and
in response to determining, after receiving selection of the option to receive the alert, that the first quality of service equals or exceeds the threshold quality of service, providing the alert to the user device (determining that the content stream satisfies the quality threshold for a period of time and sending to the display device an indication that the service is available including an option to change the channel by way of the interface of Fig. 5, as described in [0030,0043]).

In regards to Claim 63, the combination of Rahman, McKissick, and Devlin teach the system of claim 61, wherein the first quality of service is derived from a plurality of quality of service characteristics comprising error rate, throughput lag, transmission delay, and jitter (Devlin: determination of quality of content based on received signal strength, bit error rates, frame error rates, other factors, or combinations thereof, as described in [0023]).
Both Rahman and Devlin teach similar techniques for providing alternate sources of content based on monitored network parameters.  Devlin further discloses a known technique for alerting a user when a quality of service is greater than a threshold for a particular content source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alternate source providing technique of Rahman to include the alerting technique of Devlin in order to insure that the end user has sufficient information during network disruptions (as Devlin suggest in [0009,0010]).
In regards to Claim 67, the combination of Rahman, McKissick, and Devlin teach the system of claim 61, wherein the first quality of service is determined by the user device (Rahman: operations of Bandwidth Monitor 106 for determining capacity at a digital subscriber line associated with the CPE Device 126, as described in [0030,0032]).
In regards to Claim 68, the combination of Rahman, McKissick, and Devlin teach the system of claim 61, wherein the first quality of service is determined by a server (Rahman: operations of Bandwidth Monitor 106 for determining capacity at Server 102, as described in [0030,0032]).


Claims 52, 54, 56, 59, 62, 64, 66, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rahman, McKissick, and Devlin in view of Kunisetty (US 2014/0130092 A1).
In regards to Claim 52, the combination of Rahman, McKissick, and Devlin teach the method of claim 51, wherein the alert is provided to the user device in response to determining that at least one of the first quality of service or the second quality of service equals or exceeds the threshold quality of service (Delvin: determining that the content stream satisfies the quality threshold for a period of time and sending to the display device an indication that the service is available including an option to change the channel by way of the interface of Fig. 5, as described in [0030,0043]).
However, the combination does not explicitly demonstrate:

comparing the second quality of service to the threshold quality of service;
determining the second quality of service is less than the threshold quality of service;
In a similar field of invention, Kunisetty teaches a method and system for identifying alternative content sources for one or more programs listed in an EPG (Abstract).  Kunisetty further discloses:
determining a second quality of service for the user device to receive the first media asset from the one or more streaming content providers (process of Fig. 9 including estimating availability parameters for alternative-source versions of multimedia programs, as described in Paragraphs [0067-0074]);
comparing the second quality of service to the threshold quality of service (comparison of confidence level with confidence threshold at Block 912, as described in Paragraph [0073]);
determining the second quality of service is less than the threshold quality of service (determination that confidence level is less than the threshold at Block 912, as described in Paragraph [0073]).
Each of Rahman, Devlin, and Kunisetty teach similar technique for monitoring the availability of multimedia content from alternate sources.  Kunisetty further discloses a known technique for using a second quality of service metric associated with a first media asset.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alternate source monitoring technique 
In regards to Claim 54, the combination of Rahman, McKissick, and Devlin teach the method of claim 51, but does not explicitly demonstrate wherein determining the first quality of service comprises:
determining a first quality of service characteristic and a second quality of service characteristic;
assigning a first weight to the first quality of service characteristic and a second weight to the second quality of service characteristic; and
determining a weighted average for the first quality of service characteristic and the second quality of service characteristic.
In a similar field of invention, Kunisetty teaches a method and system for identifying alternative content sources for one or more programs listed in an EPG (Abstract).  Kunisetty further discloses wherein determining the first quality of service comprises:
determining a first quality of service characteristic and a second quality of service characteristic (two or more availability patterns, as described in Paragraph [0070]);
assigning a first weight to the first quality of service characteristic and a second weight to the second quality of service characteristic (weight associated with each of the two or more availably patterns, as described in Paragraph [0070]); and

Each of Rahman, Devlin, and Kunisetty teach similar technique for monitoring the availability of multimedia content from alternate sources.  Kunisetty further discloses a known technique for using a second quality of service metric associated with a first media asset.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alternate source monitoring technique of Rahman and Devlin to include the weighted average technique of Kunisetty in order to provide the end user with an efficient means for accessing content comprising desired parameters (as Kunisetty suggest in [0003]).
In regards to Claim 56, the combination of Rahman, McKissick, and Devlin teach the method of claim 51, but does not explicitly demonstrate further comprising:
inputting the first quality of service into a database listing ratings corresponding to different quality of services;
comparing the first quality of service to the different quality of services to determine a rating for the first quality of service; and
generating for display the rating simultaneously with the media asset listing.
In a similar field of invention, Kunisetty teaches a method and system for identifying alternative content sources for one or more programs listed in an EPG (Abstract).  Kunisetty further discloses:
inputting the first quality of service into a database listing ratings corresponding to different quality of services (operations of Availability Estimation Agent 714 and Rules 
comparing the first quality of service to the different quality of services to determine a rating for the first quality of service (process of Fig. 9 including the comparison of multiple availability patterns, as described in Paragraphs [0067-0074]); and
generating for display the rating simultaneously with the media asset listing (display of alternative sources by way of EPG 116, as shown in Fig. 2 and described in Paragraphs [0035-0040]).
Each of Rahman, Devlin, and Kunisetty teach similar technique for monitoring the availability of multimedia content from alternate sources.  Kunisetty further discloses a known technique for using a second quality of service metric associated with a first media asset.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alternate source monitoring technique of Rahman and Devlin to include the different quality of service comparison technique of Kunisetty in order to provide the end user with an efficient means for accessing content comprising desired parameters (as Kunisetty suggest in [0003]).
In regards to Claim 59, the combination of Rahman, McKissick, and Devlin teach the method of claim 51, but does not explicitly demonstrate further comprising downloading, without requiring further user input, the first media asset.

Each of Rahman, Devlin, and Kunisetty teach similar technique for monitoring the availability of multimedia content from alternate sources.  Kunisetty further discloses a known technique for using a second quality of service metric associated with a first media asset.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alternate source monitoring technique of Rahman and Devlin to include the download technique of Kunisetty in order to provide the end user with an efficient means for accessing content comprising desired parameters (as Kunisetty suggest in [0003]).

In regards to Claim 62, the combination of Rahman, McKissick, and Devlin teach the system of claim 61, wherein the control circuitry is further configured to provide the alert to the user device in response to determining that at least one of the first quality of service or the second quality of service equals or exceeds the threshold quality of service (Delvin: determining that the content stream satisfies the quality threshold for a period of time and sending to the display device an indication that the service is available including an option to change the channel by way of the interface of Fig. 5, as described in [0030,0043]).

determine a second quality of service for the user device to receive the first media asset from the one or more streaming content providers;
compare the second quality of service to the threshold quality of service;
determine the second quality of service is less than the threshold quality of service.
In a similar field of invention, Kunisetty teaches a method and system for identifying alternative content sources for one or more programs listed in an EPG (Abstract).  Kunisetty further discloses:
determine a second quality of service for the user device to receive the first media asset from the one or more streaming content providers (process of Fig. 9 including estimating availability parameters for alternative-source versions of multimedia programs, as described in Paragraphs [0067-0074]);
compare the second quality of service to the threshold quality of service (comparison of confidence level with confidence threshold at Block 912, as described in Paragraph [0073]);
determine the second quality of service is less than the threshold quality of service (determination that confidence level is less than the threshold at Block 912, as described in Paragraph [0073]).
Each of Rahman, Devlin, and Kunisetty teach similar technique for monitoring the availability of multimedia content from alternate sources.  Kunisetty further discloses a known technique for using a second quality of service metric associated with a first 
In regards to Claim 64, the combination of Rahman, McKissick, and Devlin teach the system of claim 61, but does not explicitly demonstrate wherein the control circuitry determines the first quality of service by:
determining a first quality of service characteristic and a second quality of service characteristic;
assigning a first weight to the first quality of service characteristic and a second weight to the second quality of service characteristic; and
determining a weighted average for the first quality of service characteristic and the second quality of service characteristic.
In a similar field of invention, Kunisetty teaches a method and system for identifying alternative content sources for one or more programs listed in an EPG (Abstract).  Kunisetty further discloses wherein determining the first quality of service comprises:
determining a first quality of service characteristic and a second quality of service characteristic (two or more availability patterns, as described in Paragraph [0070]);
assigning a first weight to the first quality of service characteristic and a second weight to the second quality of service characteristic (weight associated with each of the two or more availably patterns, as described in Paragraph [0070]); and

Each of Rahman, Devlin, and Kunisetty teach similar technique for monitoring the availability of multimedia content from alternate sources.  Kunisetty further discloses a known technique for using a second quality of service metric associated with a first media asset.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alternate source monitoring technique of Rahman and Devlin to include the weighted average technique of Kunisetty in order to provide the end user with an efficient means for accessing content comprising desired parameters (as Kunisetty suggest in [0003]).
In regards to Claim 66, the combination of Rahman, McKissick, and Devlin teach the system of claim 61, but does not explicitly demonstrate wherein the control circuitry is further configured to:
input the first quality of service into a database listing ratings corresponding to different quality of services;
compare the first quality of service to the different quality of services to determine a rating for the first quality of service; and
generate for display the rating simultaneously with the media asset listing.
In a similar field of invention, Kunisetty teaches a method and system for identifying alternative content sources for one or more programs listed in an EPG (Abstract).  Kunisetty further discloses:

compare the first quality of service to the different quality of services to determine a rating for the first quality of service (process of Fig. 9 including the comparison of multiple availability patterns, as described in Paragraphs [0067-0074]); and
generate for display the rating simultaneously with the media asset listing (display of alternative sources by way of EPG 116, as shown in Fig. 2 and described in Paragraphs [0035-0040]).
Each of Rahman, Devlin, and Kunisetty teach similar technique for monitoring the availability of multimedia content from alternate sources.  Kunisetty further discloses a known technique for using a second quality of service metric associated with a first media asset.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alternate source monitoring technique of Rahman and Devlin to include the different quality of service comparison technique of Kunisetty in order to provide the end user with an efficient means for accessing content comprising desired parameters (as Kunisetty suggest in [0003]).
In regards to Claim 69, the combination of Rahman, McKissick, and Devlin teach the system of claim 61, but does not explicitly demonstrate wherein the control circuitry 
In a similar field of invention, Kunisetty teaches a method and system for identifying alternative content sources for one or more programs listed in an EPG (Abstract).  Kunisetty further discloses wherein the control circuitry is further configured to download, without requiring further user input, the first media asset (download of alternative content, as described in Paragraph [0032]).
Each of Rahman, Devlin, and Kunisetty teach similar technique for monitoring the availability of multimedia content from alternate sources.  Kunisetty further discloses a known technique for using a second quality of service metric associated with a first media asset.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alternate source monitoring technique of Rahman and Devlin to include the download technique of Kunisetty in order to provide the end user with an efficient means for accessing content comprising desired parameters (as Kunisetty suggest in [0003]).


Claims 55 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rahman, McKissick, and Devlin in view of Green et al. (US 2012/0137377 A1 “Green”).
In regards to Claim 55, the combination of Rahman, McKissick, and Devlin teach the method of claim 51, but do not explicitly demonstrate wherein determining the first quality of service comprises:

receiving the checksum value from the user device in response to the query.
In a similar field of invention, Green teaches a method and system for safeguarding digital objects using a unique identifier to validate each digital asset (Abstract).  Green further discloses wherein determining the first quality of service comprises:
querying the user device for a checksum value (process of Fig. 5 including querying remote database with determined ID(s) at step 532 and checksum verification decision at 544, as described in [0099,0109]); and
receiving the checksum value from the user device in response to the query (returns confirmation of the checksum decision at 544, as described in [0110]).
Each of Rahman, Devlin, and Green teach similar techniques for facilitating the delivering user requested content.  Green further discloses a known technique for verifying a user requested media item using a checksum value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content delivery technique of Rahman and Devlin to include the verification technique of Green in order to monitor for alterations to the requested content (as Green suggest in [0109]).

In regards to Claim 65, the combination of Rahman, McKissick, and Devlin teach the system of claim 61, but do not explicitly demonstrate wherein determining the first quality of service comprises:
querying the user device for a checksum value; and

	In a similar field of invention, Green teaches a method and system for safeguarding digital objects using a unique identifier to validate each digital asset (Abstract).  Green further discloses wherein determining the first quality of service comprises:
querying the user device for a checksum value (process of Fig. 5 including querying remote database with determined ID(s) at step 532 and checksum verification decision at 544, as described in [0099,0109]); and
receiving the checksum value from the user device in response to the query (returns confirmation of the checksum decision at 544, as described in [0110]).
Each of Rahman, Devlin, and Green teach similar techniques for facilitating the delivering user requested content.  Green further discloses a known technique for verifying a user requested media item using a checksum value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content delivery technique of Rahman and Devlin to include the verification technique of Green in order to monitor for alterations to the requested content (as Green suggest in [0109]).


Claims 60 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rahman, McKissick, and Devlin in view of Andersson et al. (US 2016/0021424 A1 “Andersson”).
In regards to Claim 60, the combination of Rahman, McKissick, and Devlin teach the method of claim 51, but do not explicitly demonstrate further comprising:
receiving a user input to modify a demand on a communications network of the user device;
in response to receiving the user input to modify the demand on the communications network of the user device, adjusting the threshold quality of service.
	In a similar field of invention, Andersson teaches a method and system for facilitating the delivery of a requested media stream in a first and second delivery mode (Abstract).  Andersson further discloses:
receiving a user input to modify a demand on a communications network of the user device (operations of Logic Unit 200d for switching between a first and second reception mode, as described in [0033]);
in response to receiving the user input to modify the demand on the communications network of the user device, adjusting the threshold quality of service (operations of Logic Unit 200d adapted to adjust at least one of the first and second thresholds, as described in [0033]).
Each of Rahman, Devlin, and Andersson teach similar technique for facilitating the delivery of a requested media stream from a plurality of content sources.  Andersson further discloses a known technique for adjusting a threshold quality of service based on network demand.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content delivery technique of Rahman and Devlin to include the threshold adjustment technique of 

In regards to Claim 70, the combination of Rahman, McKissick, and Devlin teach the system of claim 61, but do not explicitly demonstrate wherein the control circuitry is further configured to:
receive a user input to modify a demand on a communications network of the user device;
in response to receiving the user input to modify the demand on the communications network of the user device, adjust the threshold quality of service.
In a similar field of invention, Andersson teaches a method and system for facilitating the delivery of a requested media stream in a first and second delivery mode (Abstract).  Andersson further discloses:
receive a user input to modify a demand on a communications network of the user device (operations of Logic Unit 200d for switching between a first and second reception mode, as described in [0033]);
in response to receiving the user input to modify the demand on the communications network of the user device, adjust the threshold quality of service (operations of Logic Unit 200d adapted to adjust at least one of the first and second thresholds, as described in [0033]).
Each of Rahman, Devlin, and Andersson teach similar technique for facilitating the delivery of a requested media stream from a plurality of content sources.  Andersson further discloses a known technique for adjusting a threshold quality of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426